Exhibit 10.1







 


SUPPLEMENTAL INDENTURE No. 7




dated as of November 17, 2009


by and between


CENTURY ALUMINUM COMPANY,
as Issuer


THE GUARANTORS A PARTY HERETO,
as Guarantors


and


WILMINGTON TRUST COMPANY,
as Trustee






1.75% CONVERTIBLE SENIOR NOTES DUE AUGUST 1, 2024

 
 

--------------------------------------------------------------------------------

 

THIS SUPPLEMENTAL INDENTURE No. 7 (this “Supplemental Indenture”), entered into
as of November 17, 2009, by and between Century Aluminum Company, a corporation
duly organized under the laws of the State of Delaware (the “Company”), the
guarantors party hereto and Wilmington Trust Company, as trustee (the
“Trustee”).
 
RECITALS
 
WHEREAS, the Company and the Trustee entered into the Indenture, dated as of
August 9, 2004, as amended by Supplemental Indenture No. 1, dated as of October
26, 2004, between the Company and the Trustee, Supplemental Indenture No. 2,
dated as of October 26, 2004, among the Company, the guarantors party thereto
and the Trustee, Supplemental Indenture No. 3, dated as of July 27, 2005, among
the Company, Century Aluminum of Kentucky LLC and the Trustee, Supplemental
Indenture No. 4, dated as of December 29, 2005, among the Company, NSA General
Partnership and the Trustee, Supplemental Indenture No. 5, dated as of December
21, 2006, among the Company, Century California, LLC and the Trustee and
Supplemental Indenture No. 6, dated as of April 20, 2007, among the Company,
Century Aluminum Development LLC and the Trustee (as so amended, the “Original
Indenture,” and as amended and supplemented by this Supplemental Indenture,
hereinafter called the “Indenture”), relating to the Company’s 1.75% Convertible
Senior Notes due August 1, 2024 (the “Securities”);
 
WHEREAS, the Company desires to amend the Original Indenture to modify certain
events of default in the Original Indenture relating to its and its restricted
subsidiaries’ bankruptcy or insolvency to exclude certain bankruptcies and
insolvencies as set forth herein (the “Amendments”);
 
WHEREAS, the Company launched a consent solicitation to amend the terms of the
Original Indenture pursuant to a Consent Solicitation Statement dated as of
October 28, 2009 and received the requisite consents to enter into the
Amendments;
 
WHEREAS, Section 11.02 of the Original Indenture provides that the Company and
the Trustee may amend or supplement the Original Indenture or the Securities
with the written consent of the Holders of at least a majority in aggregate
principal amount of the Securities then outstanding;
 
WHEREAS, an Officers’ Certificate has been delivered to the Trustee under
Sections 11.06 and 12.04(a)(1) of the Original Indenture;
 
WHEREAS, an Opinion of Counsel has been delivered to the Trustee under Section
12.04(a)(2) of the Original Indenture; and
 
WHEREAS, pursuant to Sections 11.02 and 11.06 of the Original Indenture, the
Trustee and the Company are authorized to execute and deliver this Supplemental
Indenture;
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Supplemental
Indenture, hereby agree as follows:
 
1.
Definitions.  Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.
 
2.
Amendments.  The Original Indenture be, and hereby is, amended as follows:
 
2.1
Section 1.01 of the Original Indenture is hereby amended to add the following
definition in its proper alphabetical location:
 
 
““LEGACY DOMESTIC SUBSIDIARY” means any of the Company’s subsidiaries formed
under the laws of, or 50% or more of the assets of which are located in, the
United States of America or any jurisdiction thereof and in existence on
December 2, 2009, so long as such subsidiary does not directly or indirectly own
equity interests in, or is the obligee under debt incurred by, any of the
Company’s subsidiaries formed under the laws of any jurisdiction other than the
United States of America or any jurisdiction thereof (including any territory or
possession).”
 
2.2
The definition of “SIGNIFICANT SUBSIDIARY” in Section 1.01 of the Original
Indenture is hereby amended and restated as follows:
 
 
““SIGNIFICANT SUBSIDIARY” means, as of any date of determination, a Subsidiary
of the Company, other than any Legacy Domestic Subsidiary, that would constitute
a “significant subsidiary” as such term is defined under Rule 1-02 (w) of
Regulation S-X of the Commission as in effect on the date of this Indenture or
any group of two or more Subsidiaries (other than any group of two or more
Legacy Domestic Subsidiaries) that, taken as a whole, would constitute a
Significant Subsidiary if they were a single Person.”
 
3.
Amendments, Supplements and Waivers.  The provisions of this Supplemental
Indenture may not be amended, supplemented, or waived except by the execution of
a Supplemental Indenture executed by the Company and the Trustee.  Any such
amendment shall comply with Article 11 of the Indenture.
 
4.
Ratification of Original Indenture; Supplemental Indenture Part of Original
Indenture.  Except as expressly amended hereby, the Original Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect.  In the event of a conflict
between the terms and conditions of the Original Indenture and the terms and
conditions of this Supplemental Indenture, then the terms and conditions of this
Supplemental Indenture shall prevail.  This Supplemental Indenture shall form a
part of the Original Indenture for all purposes, and every holder of Securities
heretofore or hereafter authenticated and delivered shall be bound hereby.
 
5.
Trust Indenture Acts Controls.  If any provision of this Supplemental Indenture
limits, qualifies or conflicts with the duties imposed by any of Sections 310 to
317, inclusive, of the Trust Indenture Act of 1939, as amended (“TIA”), through
operation of Section 318(c) thereof, such imposed duties shall control.
 
6.
Notices.  Any demand, authorization notice, request, consent or communication to
any of the parties shall be made as set forth in Section 12.02 of the Indenture.
 
7.
Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
8.
Successors.  All agreements of the Company in this Supplemental Indenture shall
bind its successor.  All agreements of the Trustee in this Supplemental
Indenture shall bind its successor.
 
9.
Multiple Counterparts.  The parties may sign multiple counterparts of this
Supplemental Indenture.  Each signed counterpart shall be deemed an original,
but all of them together represent the same agreement.
 
10.
Separability.  In case any provision in this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
11.
Headings.  The headings of the Sections of this Supplemental Indenture have been
inserted for convenience only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.
 
12.
Trustee’s Disclaimer.  The Trustee makes no representation as to the validity or
adequacy of this Supplemental Indenture, including without limitation in respect
of the recitals contained herein.


[Signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 

 
CENTURY ALUMINUM COMPANY, as Issuer
By:
  /s/ Robert R. Nielsen  
Name:
Robert R. Nielsen
 
Title:
Executive Vice President and Corporate Secretary



 

 
BERKELEY ALUMINUM, INC., as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY ALUMINUM HOLDINGS, INC., as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY ALUMINUM OF WEST VIRGINIA, INC., as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY KENTUCKY, INC., as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
 

--------------------------------------------------------------------------------

 



 

 
CENTURY LOUISIANA, INC., as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
HANCOCK ALUMINUM LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
METALSCO, LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
SKYLINER, LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY ALUMINUM OF KENTUCKY LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
 

--------------------------------------------------------------------------------

 
 
 

 
NSA GENERAL PARTNERSHIP, as Guarantor
  By:  Skyliner, LLC General Partner
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY CALIFORNIA, LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY ALUMINUM DEVELOPMENT LLC, as Guarantor
By:
  /s/ Michelle Lair  
Name:
Michelle Lair
 
Title:
Vice President



 

 
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP, as Guarantor
   By:  Skyliner, LLC General Partner
By:
  /s/ Steve Schneider  
Name:
Steve Schneider
 
Title:
Vice President


 
VIRGIN ISLANDS ALUMINA CORPORATION LLC, as Guarantor
By:
  /s/ William J. Leatherberry  
Name:
William J. Leatherberry
 
Title:
Attoreny-in-Fact




 
 

--------------------------------------------------------------------------------

 




 
WILMINGTON TRUST COMPANY, as Trustee
By:
  /s/ Lori L. Donahue  
Name:
  Lori L. Donahue  
Title:
  Assistant Vice President


